uJasJ^oh_




3>EAg-JieJW>^^


                                                          1.




                                SitkdJ&LLy-
Q-.c. Rk.

         JSECEIVEDJN-
    COURT OF CRIMINAL APPEALS

               14

      -Afee^eesMrGJefk-
V.

                            COURT OF CRIMINAL APPEALS OF TEXAS
                        APPLICATION FOR A WJRIT OF HABEAS;.C<*R£t|S:
                    SEEKING RELIEF'FROM F^N^.tELoi^:GOrfV?rern:t
                  UN0ER CODE OF CRIMINAL PROCEDURE, ARTICLE^y*^ CRlftj^AL APPEALS
                                              iNSTKtMfi®N&                                nFT/03 201'i
     1.     ¥bu must use the complete form, which begins on the following P^$f^^M^ Clerk
            application for a writ of habeas cbrjpus seek^
            under Articlelil^ oftjie;.%d^'PfC^Mif^'^rP'^^^' (Thkfyrmc.is not fordeath?
            penalty cases, probatedisentences^whichihavernot been revPkeds/Or misdemeanors.)

     2>     The.district clerk of the county in which you were convicted will make this form*
            available to you,, on request, without charge.

     3i;    '%.u^mttjst''fUieithre entire; jMrtt application form, including those«ejcHpnsj#iafcdP
            applyto you. If any pages are missing from the form, or if the questions; havebeeri
            renumbered or omitted, yourentirieiapplfc^                              ^;;npn^pmj|iiianti
     ;4.    Worn must make a separate;application on a separate form ior each judgment 0
            conviction you seek relief from. Even it the jftdgm^                             same]
            court on the same day, ypu must'make a separate application for each onfc

     5.     M®MP-eypy item;that ^pJrtesStio^oju tfn the&fmi teiftolSi^eh^ny additional
            pages lor any item.

     6.     lifbujrttust include all grounds for relifef oil the apjplicsitiidifc
            instructions under item 17i Ypu;must also bnefty summarize-ttie foots pifypufc claim
            bhthe application formi as<providediby*the instructions under item 17. Eactogrpund
             shall*egih on a new page, and the recitation bfithelfaWsupiwrt^
            'besnolpnger thanithe two pages,prpvided! fbr the elaijni^ tiie fjbrnu

     "71:    Legal citations and arguments may be made in 9se^j^teimembMM
             complies with Texas Ride oFAppeUate^Prpcedjurc: i|| and dpes; not exceed tSj&Qfa
            'wbir^ if:cbh^uter-gener«
     8.     You must verify the application by signing either the Oath Before Notary Public or
            the Inmate's Decrararioh, which are at the end of this form on pages 11 and 12. You
            :may be prosecuted and convicted for aggravated perjury ifiybu'make any false
            statement of a material fact in this application.
                                                                                    i.
     9.:    When the application is fully completed* fnail the original to the district clerKSbfthe
            ^cbunty of conviction. Keep a copy of the applkatipn for your records.

     10.    ¥ou?must notify thedistrict clerk ofthecounty of conviction of any change in
            address after you havb filed your application,




                                                                                          KmkGMMJUi
                     COURT OF CRIMINAL APPEALS OF TEXAS
                 APPLICATION FOR A WRIT OF HABEAS CORPUS
              SEEKING RFI IFF FROM HHAL FELONY CONVICTM
            UNDER CODE OF CRIMINAL PROCEDURE, ARTICLCJjLgfiy CRII^ALAPPEALS
                                     INSTRUCTIONS;                                nFf/03 201*1
1.    You must use the complete form, which begins on the-following Pa8%^|%gRgta Clerk
      application for a writ ofhabeas corpus seeking rMief^)m a final fel^
      under ArticteCll.07 of the Code ofCriminal Prpcedjure. (This;form; is not for death-
      penalty cases, probated sentences which have not been revoked, or misdemeanors.)

%     ThedistrictMerk ofthe county in which you were/convicted: wM make this form
      available to you, on request, without charge.

3.    You must file the entire writ application form, including those sections that do not
      apply to you. If any pages are missing from the form, or if the questions have been
      renumbered or omitted, your entire application may be dismissed as non-compliant.

4.    You must make a separate application on a separate form for each judgment of
      conviction you seek relief from. Even if the judgments were entered in the same
      court on the same day, you must make a separate application for each one.

5.    Ansyvereyery item:that,appIies;:tb;you on theTforih; :i^:;not':attaeb:;any additional
      pages for any-litem.

6.    You must include all grounds for relief on the application.form as provided by the
      instructions under item 17. You must also briefly summarize the facts of your claim
      on the application form as provided by the instructions under item 17. Each ground
      shall begin on a new page, and the recitation of the facts supporting the ground shall
      be no longer than the two pages provided for the claim in the form.

7.    Legal citations and arguments may be made in a separate niembrandum that
      complies with Texas Rule of Appellate Procedure 73 and does not exceed 15,0M
      'words if computer-generated br;50 pages if not;

8.    Ybujmust verify the application by signing either the Oath Before Notary Public or
      the Inmate's Declaration, which are at the end ofthis form on pages 11 and 12. You
      may be prosecuted and convicted for aggravated perjury ifyou make any false
      statement of a material fact in this application.

9.    When the application is fully completed, mail the original to the district clerk ofthe
      county of conviction. Keep a copy of the application for your records.

10.   You must notify the district clerk of the county of conviction of any change in
      address after you have filed your application.




                                                                                  Rev. 0M4/14
                                 CaseJNb;. _J
                     (T^e Clerk of the convicting court will fill this line in.)


                 IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                             P^riTio^Fo^Di^/etT/D/oAev &>j[£iJ
                 APPLICATION FOR A WRIT OF HABEAS CORPUS
              -SEEKING RELIEF FROM FINAL-FELONY CONVICTION-
             UNDER CODE OF CRIMINAL PROCFDURF, \ RTIf^feE-t-HrT-


NAME: MKHfthl . 'JoSLPH UdU
DATE OF BIRTH:               P2-|l4 j iSfS
PLACE OF CONFINEMENT: ALLAAJ ft. PqUWSKV lMT / Ui/id&ST&rJ, t X. 7"735 I
TDCJ-CID.OTMBERV J*) IS IOS                           SID NUMBER: : .: . :         .        •.,.-   ,
(I).   This application concerns (cheek all that apply):

       0    a conviction                      D

       P    a: sentence                       •       mandatory supervision

       •    time credit                       03^     out-of-time appeal or petition for
                                                      'discretiOha;i^°reyiew;


(2)    What district courtceiitered thejudgment ofthe; conviction you want relieffrom?
       (Include the court number and county.)




(3)    What was the case number in the trial court?

           F4Hi42-

(4|    What was the name of the trial judge?




Effective: January 1. 2014



                                                                                       Rev. 01/14/14
(5)    Were you represented by counsel? Ifyes, provide the attbrney's name:
       ^dS, Hd. MICHAU- 3" &OGUIS idlTK^Lb) r M£- DAfii^l fc. \//W :Si_VK6-
       A„lft rAS. ^/skltf^Jl £/QRJ6Hr ft6ffi^^

(6)    What was the d


        April oq -2^14                                       ;             :

(7)i   For what bffebs«!::Wer^bu,'Cbnv-icted. and what was the;sleritehce? :


       CONlTlKiOnDS StXJJM AflOSt7)F AOllLb j Lift, ^lo Pft&OLb
(8)    If you were settteneed on more than one count of an indictment in the same court at
       the same time, what counts were you convicted ofand what was the sentence ib each,
       xbuht?



                                  jvi/A_

(9)    What w^ the plea ypu entered? (Ghecfcane):

            • guilty-open plea             D guilty-plea bargain
            B^not guilty                   D; nolo £ontehdereliw contest

       If^bu entered different pleas to counts in a multi-count indictment, please explain:




(10)   What kind of trial did ypu have?

           • no jury                       H^ry for guilt and punishment
                                           • jury for guilti judge for punishment




                                                                                Rev, 0^/14/14